Case 19-32857-hdh11 Doc 83 Filed 08/23/19   Entered 08/23/19 20:31:11   Page 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                         Chapter 11

HVI Cat Canyon, Inc.,                          Case No. 19-12417-MEW

         Debtor.




           SECURED CREDITOR UBS AG, LONDON BRANCH’S MOTION
             IN LIMINE TO PRECLUDE 2016 NETHERLAND SEWELL
             RESERVE REPORT AT CASH-COLLATERAL HEARING
Case 19-32857-hdh11 Doc 83 Filed 08/23/19                                   Entered 08/23/19 20:31:11                     Page 2 of 8



                                                   TABLE OF CONTENTS

                                                                                                                                   Page

PRELIMINARY STATEMENT ................................................................................................... 1
BACKGROUND ........................................................................................................................... 1
          UBS is Debtor’s senior secured creditor and holds liens on
          all of Debtor’s assets, including the oil still in the ground................................................ 1
          In its motion to approve cash collateral, Debtor asserts
          enterprise value based on the 2016 Reserve Report. ......................................................... 2
          Debtor did not supplement its testimony
          on value after the First-Day Hearing. ............................................................................... 3
ARGUMENT ................................................................................................................................. 3
          THE 2016 RESERVE REPORT IS INADMISSIBLE
          HEARSAY, AS THE COURT HAS ALREADY HELD. .................................................................. 3

CONCLUSION .............................................................................................................................. 6




                                                                      i
Case 19-32857-hdh11 Doc 83 Filed 08/23/19                     Entered 08/23/19 20:31:11             Page 3 of 8



                                    PRELIMINARY STATEMENT1
        Secured Creditor UBS moves in limine for an order to preclude Debtor from relying on

the 2016 Netherland Sewell Reserve Report at the upcoming final cash-collateral hearing

because that report is inadmissible hearsay. Indeed, the Court already so ruled at the August 1,

2019 First-Day Hearing. When Debtor had a chance to supplement its proposed proof in support

of its pending cash-collateral motion, it submitted a non-narrative, four-paragraph declaration

from its chairman Randeep Grewal, who had testified at length at the First-Day Hearing. That

declaration did nothing at all to cure the 2016 Reserve Report’s hearsay problem. Instead,

Debtor simply tried to reargue that the 2016 Reserve Report is admissible by asserting the same

rationale as at the First-Day Hearing, i.e., that alleged authenticity somehow resolves the hearsay

problem. It does not.

        The 2016 Reserve Report was inadmissible then, and it is inadmissible now. Just as

inadmissible is any testimony based on that hearsay report. Therefore, the Court should

disregard such alleged valuation testimony from the First-Day Hearing transcript.

                                              BACKGROUND
                     UBS is Debtor’s senior secured creditor and holds liens on
                     all of Debtor’s assets, including the oil still in the ground.

        Debtor and its affiliated co-borrower RILP and parent holding company GOGH owe

UBS more than $125 million under two secured credit agreements that have been in default for

several years.2 Debtor’s obligations under the credit agreements are secured, valid, perfected,

and non-avoidable first- and second-priority liens on all of its assets. UBS’s collateral includes,



1
    “UBS” refer to UBS AG, London Branch. “HVICC” or “Debtor” refers to HVI Cat Canyon, Inc. “2016
    Reserve Report” refers to Netherland, Sewell and Associates, lnc.’s Estimate of Reserves and Future Revenue
    to the HVI Cat Canyon, Inc. Interest in Certain Oil and Gas Properties located in California as of December 31,
    2016.
2
    “RILP” refers to Rincon Island Limited Partnership and “GOGH” refers to GOGH, LLC.


                                                         1
Case 19-32857-hdh11 Doc 83 Filed 08/23/19              Entered 08/23/19 20:31:11         Page 4 of 8



without limitation, all cash collateral, Debtor’s interests in oil and gas properties located in Santa

Barbara County, Kern County, and Orange County, California, and the proceeds generated from

Debtor’s production and sale of oil.

        Debtor’s oil and gas properties represent the overwhelming majority of value in UBS’s

collateral. Debtor’s business model is relatively straightforward. The Debtor has leasehold

interests in oil and gas properties and accesses the reserves to extract, sell, and convert the

underlying oil into cash proceeds. Debtor then uses the cash proceeds to pay operating expenses

incurred producing oil. In turn, Debtor repeats the cycle of extracting and selling oil to generate

more cash proceeds to pay its operating expenses and continue producing more oil. But Debtor’s

oil reserves are diminishing natural resources that will eventually be exhausted. In the process of

extracting the oil, Debtor continually depletes the aggregate reserve bases, but it does not create

any new assets that are not already encumbered by UBS’s liens. Rather, Debtor simply sells

crude oil that is UBS’s collateral and generates cash proceeds that also are UBS’s collateral.

                       In its motion to approve cash collateral, Debtor asserts
                         enterprise value based on the 2016 Reserve Report.

        In its July 30, 2019 motion to approve cash collateral, Debtor asserts that the “2016 year-

end valuation of Debtor’s assets provides a net present value for Debtor’s oil and gas reserves,

subject to Secured Lender’s lien, of $235 million.”3 In the supporting declaration, Debtor also

asserts that “the price per barrel has risen from approximately $55” at the time of the report “to

today’s price of $57.28, an increase of approximately 4%, thus bringing the value of the reserve

assets to upwards of $245 million or greater, well in excess of Secured Creditors’ liens.”4




3
    Docket No. 11 at ¶ 11.
4
    Docket No. 11 at ¶ 13.


                                                  2
Case 19-32857-hdh11 Doc 83 Filed 08/23/19                  Entered 08/23/19 20:31:11     Page 5 of 8



        Mr. Grewal then testified to this at the First-Day Hearing. He made clear that his view of

the “value of the assets” was based on the 2016 Reserve Report, testifying that “a rule of thumb

would be that a Netherland Sewell report is a very good indicator of value.”5 Mr. Grewal offered

no other foundation for his view of value.

                                Debtor did not supplement its testimony
                                 on value after the First-Day Hearing.

        When Debtor had a chance to supplement its proof in support of its cash-collateral

motion, it submitted a four-paragraph declaration from Mr. Grewal. That declaration offers no

knew testimony about value. Mr. Grewal simply attempts to authenticate the 2016 Reserve

Report in a single paragraph.6

        Debtor has offered no more recent reserve reports. Nor does Debtor offer any

independent valuation from an expert or anyone else. Debtor’s counsel has stated that they

do not intend to call any other witnesses at the cash-collateral hearing (while reserving their

rebuttal rights).

                                              ARGUMENT
                            THE 2016 RESERVE REPORT IS INADMISSIBLE
                            HEARSAY, AS THE COURT HAS ALREADY HELD.

        At the First-Day Hearing, Debtor’s counsel sought to question Mr. Grewal about the

2016 Reserve Report and whether it showed that UBS was “secured, under-secured, or over-

secured.”7 After some colloquy, the Court made the following ruling about the reserve report:

                Look, you can ask him if he knows personally whether reports were sent
                to UBS, and how many times and when the most recent one was, but
                testimony about what the reports said or showed without the reports




5
    Hr’g Tr. at 44:21–23, 45:3–6.
6
    Docket No. 52, Randeep Grewal’s August 15, 2019 Declaration at ¶ 4.
7
    Transcript of August 1, 2019 Hearing (“Hr’g Tr.”) at 36:12.


                                                      3
Case 19-32857-hdh11 Doc 83 Filed 08/23/19                Entered 08/23/19 20:31:11            Page 6 of 8



                themselves, without anybody who prepared them here to testify about
                them, is just hearsay.8

        When Debtor’s counsel made another pass at trying to have Mr. Grewal testify based on

the 2016 Reserve Report, the Court had this to say:

                THE COURT: Well, his discussion of the Netherland Sewell report is
                discussion of hearsay.

                MR. WELTMAN: I understand.

                THE COURT: If he’s—you haven’t qualified him as an expert, you’ve
                asked him based on different grounds, so I don’t know how he can testify
                as to a value based on a hearsay report.

                                               .     .       .

                THE COURT: They’re still—well, you know, you provide reports to
                people under your agreements for various commercial reasons, but that
                doesn’t mean that they’re admissible in court without something to
                validate what they are and how they were prepared and testimony by the
                author, for example, that it actually was preapared and is valid and states
                an honest opinion that still exists. You know, whether it’s oral or
                whether it’s written, it is still hearsay. It’s an out-of-court, unsworn
                statement.9

That ruling was of course correct. The 2016 Reserve Report is classic hearsay under Federal of

Evidence 801.

        Because Debtor did not move to reargue or reconsider that ruling, the matter is res

judicata. See In re Ridgemour Meyer Properties, LLC, 599 B.R. 215, 239–40 (S.D.N.Y. 2019)

(a matter is res judicata if it has been adjudicated and not pursued any further). The Court should

not allow Debtor to proffer now in its supplemental submission the exact same document that the

Court held to be hearsay just two weeks earlier.

        Moreover, any testimony based on the 2016 Reserve Report is also inadmissible. United

States v. Cummings, 858 F.3d 763, 774 (2d Cir. 2017) (testimony that relies on inadmissible



8
    Hr’g Tr. at 38:20–25.
9
    Hr’g Tr. at 45:19–46:7 (emphasis added).


                                                    4
Case 19-32857-hdh11 Doc 83 Filed 08/23/19               Entered 08/23/19 20:31:11        Page 7 of 8



hearsay not subject to an exception is inadmissible). Therefore, Mr. Grewal’s testimony at the

First-Day Hearing about the alleged value of UBS’s collateral—which was based entirely on the

2016 Reserve Report—was inadmissible hearsay. Specifically, when counsel asked if

Mr. Grewal had a “sense of the value of the assets,” in answering that “UBS’s debt will be

addressed through the asset sales,” he explained that his testimony was based on the 2016

Reserve Report:

                  That view comes from a standpoint that, if we were to look at the
                  market—and the market changes based on oil price, the market
                  changes on jurisdiction and cycles, but a rule of thumb would be
                  that a Netherland Sewell report is a very good indicator of value,
                  because Netherland Sewell is a very conservative auditor of value
                  and they do not give you any upside in that report, it’s basically a
                  future cash flow with a current discount factor. So you can take a
                  view on that. When it comes to the market—10

UBS’s counsel preserved the hearsay objection on the record.11 The Court should now disregard

Mr. Grewal’s valuation testimony that was based on the 2016 Reserve Report.




10
     Hr’g Tr. at 44:21–23, 45:3–12.
11
     Hr’g Tr. at 44:21–23, 45:13–15.


                                                   5
Case 19-32857-hdh11 Doc 83 Filed 08/23/19           Entered 08/23/19 20:31:11        Page 8 of 8



                                        CONCLUSION

       UBS respectfully requests that the Court preclude Debtor from relying on the 2016

Reserve Report—or on any testimony based on that report—to establish enterprise value. The

Court has already so held because that report is hearsay. There is no reason to change that

ruling now.

Dated: August 23, 2019                           O’MELVENY & MYERS LLP
       New York, NY
                                                 /s/ Evan M. Jones                  .
                                                 Evan M. Jones (appearing pro hac vice)
                                                 400 South Hope Street, 18th Floor
                                                 Los Angeles, CA 90071-2899
                                                 T: (213) 430-6000
                                                 F: (213) 430-6407
                                                 ejones@omm.com

                                                 Gary Svirsky
                                                 Times Square Tower
                                                 7 Times Square
                                                 New York, NY 10036
                                                 T: (212) 326-2000
                                                 F: (212) 326-2061
                                                 gsvirsky@omm.com

                                                 Attorneys for UBS AG, London Branch




                                                6
